Citation Nr: 0916890	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-41 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Veteran cancelled his previously 
requested Board hearing.

In a December 2008 written statement, the Veteran indicated 
that he had filed a claim of entitlement to service 
connection for posttraumatic stress disorder.  He was 
inquiring as to the status.  This matter is referred to the 
RO for all appropriate action.


FINDINGS OF FACT

1.  A low back disability was not manifest during service, 
arthritis was not manifest within a year after discharge, and 
a low back disability is not related to the Veteran's active 
service.

2.  A skin disability was not manifest during service and is 
not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in November 2004 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was told what the evidence needed to show to substantiate 
claims for service connection.

While the Veteran was provided with notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in May 2006, 
the notice was provided in the supplemental statement of the 
case.  Nevertheless, since the Veteran's claims are herein 
denied, no effective date or disability rating will be 
assigned.  Therefore, any error in the timing of this notice 
is harmless.

Therefore adequate VCAA notice was provided prior to the 
initial adjudication of the Veteran's claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  In January 
2006, the RO informed the Veteran that his private physician 
had not provided any records, and the Veteran should submit 
them if he had access.  The Veteran did not respond.  

The record shows that the majority of the Veteran's service 
treatment records are unavailable and were likely destroyed 
in a fire at the National Personnel Records Center in 1973.  
The RO tried numerous times to locate these records and 
determined in July 2005 that they were unavailable.  The RO 
was able to obtain some alternate records regarding a 
hospitalization in August 1945.  Furthermore, the Veteran's 
separation examination report is of record.  However, under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  The Veteran was informed of the possible absence 
of some of his records in November 2004.

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  The Veteran has not been afforded 
examinations on the issues decided herein.  Under VA 
regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service 
connection for a low back disability, the Board finds that 
the evidence of record is adequate based upon the separation 
examination, the post-service medical evidence, and the 
credible evidence linking the Veteran's disability to post-
service onset.  With regard to his claim of entitlement to 
service connection for a skin disability, there is no 
credible indication that the disability may be associated 
with service, and the file is otherwise sufficient to make a 
decision on the claim.  Therefore, examinations are not 
necessary.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Law and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Back Disability

The Veteran has contended that he injured his back in service 
and has suffered with pain ever since.

The Veteran's January 1947 separation examination report 
indicates the Veteran's musculoskeletal system was normal.  
When asked to list all significant diseases, wounds, and 
injuries, the Veteran only noted an infection.

August 1982 VA treatment records show the Veteran complained 
of low back pain.  He was thought to have a herniated disc 
and need surgery.  He was hurt on the job in 1981.  The pain 
began in November 1981.  It continued with complaints of 
numbness in the left leg.  X-rays showed hypertrophic changes 
of the lumbosacral spine.  The impression was chronic low 
back pain.

In October 1982, the Veteran underwent VA examination in 
conjunction with his claim of entitlement to pension 
benefits.  He described an on-the-job back injury in October 
or November 1981.  The radiating pain to his left leg had 
resolved, but the Veteran continued to have constant pain in 
his lower back.  X-rays revealed degenerative changes in the 
form of anterior osteophytes at all levels.  The impression 
was chronic low back pain with previous left lower extremity 
radiation.  The examiner suspected a definite prior episode 
of what probably was bulging disc pressure.

In his September 2004 claim, the Veteran indicated that he 
incurred a lower back strain in January 1945.

In an April 2005 VA outpatient record, the Veteran complained 
of daily, mild back pain.

In a September 2005 written statement, the Veteran indicated 
that he was loading and unloading airplanes, when he fell out 
of a truck during service.  He injured his back and knees.

In a December 2005 written statement, the Veteran indicated 
that he had constant problems with his low back since the 
winter of 1944, when he injured it in service.

Based on a review of the record, the Board concludes that 
service connection is not warranted for a low back 
disability.  There is conflicting evidence of whether the 
Veteran incurred a low back injury during service.  The Board 
finds that the credible evidence shows he did not.  We also 
find that he did not have a chronic low back disorder during 
service and that there has not been continuity of 
symptomatology.  The January 1947 separation examination 
shows the Veteran's musculoskeletal system was normal, and he 
did not report an injury to his back.  This document is 
afforded significant probative weight, since it was created 
at the time the Veteran separated from service.  Furthermore, 
when the Veteran first sought treatment for a low back 
disability in August 1982, he reported a history of injury in 
October or November 1981.  The Veteran did not report a 
history of an injury during service.  The Board places great 
weight on a Veteran's report of his medical history to a 
professional the first time he seeks treatment.  Here, that 
document shows he gave only a one-year history of back injury 
and back pain.

The Veteran did not report a history of an in-service back 
injury until the September 2004 initiation of the current 
claim.  In subsequent written statements, the Veteran 
described injuring his back when he fell out of a truck in 
service.  The Board finds that the January 1947 and August 
1982 documents are more probative as to onset and the 
assertion of continuity.  As such, we find the Veteran's more 
recent statements regarding an injury in service and 
continuity to be less reliable than the contemporaneous 
document.

Therefore, there is no credible evidence of an in-service 
back injury or continuity.  While the Veteran was shown to 
have some degenerative changes beginning in 1982; however, 
this is more than thirty years after his separation from 
service.  Since he gave a one-year history of back pain in 
1982, the Veteran's credible statements do not establish 
continuity of symptomatology since service.

Since there is no credible evidence of an in-service back 
injury and no competent evidence of a link between a current 
back disability and service, the Board finds that the 
evidence preponderates against the Veteran's claim, and it 
must be denied.


Dermatitis

The Veteran contends that he has a skin rash that began in 
service.

The Veteran's January 1947 separation examination report 
indicates the Veteran's skin was normal.  When asked to list 
all significant diseases, wounds, and injuries, the Veteran 
only noted an infection.

In October 1982, the Veteran underwent VA examination in 
conjunction with his claim for pension.  His skin was noted 
to be negative.  The Veteran stated that his only problem was 
his back, and he otherwise believed he was in good general 
health.

On his September 2004 claim, the Veteran indicated that his 
rash began in June 1944.

An April 2005 VA outpatient record shows the Veteran had 
dermatitis on his back, abdomen, and legs.  He was given 
cream.  The assessment was dermatitis.

A June 2005 VA outpatient record shows the Veteran's 
dermatitis had improved but now affected his hands.

In a September 2005 written statement, the Veteran indicated 
that he had a rash on his arms, back, stomach, and knees 
since 1947.

October 2005 and March 2006 VA treatment records show the 
Veteran complained of dermatitis that itched and kept him up 
at night.  He was diagnosed with pruritus in March 2006.

In a December 2005 written statement, the Veteran indicated 
that, while he was unloading aviation fuel, a barrel opened, 
and he was doused in the fuel.  Since then, he had this rash.

Based on the record, the Board finds that service connection 
is not warranted for a skin disability, diagnosed as 
dermatitis and pruritus.  Importantly, there is no credible 
evidence that a skin disability manifested in service or has 
existed since service.  The Veteran has indicated in recent 
statements that he had this rash since he was exposed to 
aviation fuel in service.  However, his skin was normal upon 
discharge in January 1947, and he only reported an infection 
when asked about any diseases incurred in service.  
Furthermore, the Veteran's skin was again noted to be normal 
in October 1982, and the Veteran indicated that he was in 
good general health with the exception of his back problem.  
The Veteran did not report a history of a skin rash until he 
initiated the current claim.

The Board places great weight on the normal service 
separation examination, the absence of a report of a skin 
rash, when the Veteran had reported other medical history, 
and the normal skin documented in 1982.  As such, we find 
that his current statements indicating that he had a skin 
rash since 1947 are not credible.  Therefore, the Veteran's 
statements do not establish in-service manifestations of a 
skin rash or continuity of symptomatology since service.

Since there is no credible evidence of in-service 
manifestation of a skin rash and no reliable evidence of a 
link between the currently diagnosed dermatitis or pruritus 
and service, the Board finds that the evidence preponderates 
against the Veteran's claim, and it must be denied.


ORDER

Service connection for a back disability is denied.

Service connection for a skin disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


